Citation Nr: 0531553	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  98-14 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.

2.  Entitlement to service connection for the residuals of a 
back injury.

3.  Entitlement to service connection for a scalp and skin 
rash.

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney at 
Law





WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


REMAND

The veteran served on active duty from March 1967 to March 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied the benefits sought on appeal.

This appeal was certified to the Board in July 2005.  In 
August 2005, the veteran's attorney submitted new medical 
evidence directly to the Board, but the veteran did not waive 
review of the new evidence by the RO as is required upon a 
timely submission of pertinent evidence pursuant to 38 C.F.R. 
§ 20.1304(c).  In November 2005, the veteran advised the 
Board that he wanted the new evidence reviewed by the RO 
prior to any Board consideration.  

A review of the record reveals that the new evidence is 
pertinent to the claims on appeal and was submitted within 90 
days of the appeal being certified to the Board.  Therefore, 
because the veteran has not waived review of the new evidence 
by the RO, this matter must be remanded so that the RO may 
consider the newly submitted evidence prior to any appellate 
consideration by the Board.



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following action:

Consider all evidence submitted since the 
April 2005 Supplemental Statement of the 
Case in conjunction with the record as a 
whole.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Clifford R. Olson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

